Citation Nr: 1326882	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  13-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer.  

2.  Entitlement to service connection for gastritis, claimed as stomach problems.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional (RO).   

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent statement of the case (SOC) dated November 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at central office in Washington, D.C.  The Veteran was scheduled for a central office hearing for August 21, 2013.  However, in a personal statement received by the Board in July 2013, the Veteran indicated that he was unable to travel to the Board's central office in Washington, D.C. for the hearing, and requested that he be scheduled for a travel board hearing in lieu of the central office hearing. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2012).  In light of the Veteran's request, and because the RO schedules travel board hearings, a remand of this matter to the RO is warranted. 

In view of the foregoing, to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a travel board hearing at the Columbia, South Carolina, Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


